Valentine, J.:
I cannot concur in all that is said or decided in this case. I dissent.upon the particular facts of this case. I agree with my brethren, that when land is sold at a tax sale to the county treasurer, or to a firm of which he is a member, no indefeasible tax title can ever be obtained on such tax sale by the treasurer, or by any member of his firm, or possibly by any person with notice, unless the sale has been ratified and confirmed, or the irregularity cured or waived by some act or acts on the part of the prior owner or his grantees; nor can an indefeasible title be obtained upon such a sale even by a bona fide purchaser without notice, except by a ratification, confirmation, waiver or estoppel on the part of the prior owner or his grantees, or by the complete running of some statute of limitations. But I dissent from the views of my brethren to this extent: I believe that a subsequent bona fide purchaser-without notice of the irregularity in the tax sale may obtain a good and indefeasible title by the complete running and operation of the statute of limitations. The statute in comprehensive terms so provides, and there is no such exception as is now interpolated. There is no great hardship in this. A tax deed cannot be executed until at least three years have elapsed after the tax sale has been consummated, and the prior *746owner has at least five years more after the tax deed has been executed and recorded, within which to defeat or avoid the tax deed, making eight years in all within which the prior owner may at any time defeat or avoid any title attempted to be founded upon any such irregular tax sale. I think we all agree that the prior owner, whatever his title may be, whether a tax title or otherwise, has five years after the recording of a subsequent tax deed within which to commence an action to defeat or avoid any title attempted to be founded upon such subsequent tax deed.